                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD LEN COOLEY,                                   Case No. 4:18-cv-00719-YGR (KAW)
                                   8                     Plaintiff,                           ORDER REGARDING 10/11/19 JOINT
                                                                                              LETTER RE: DEFENDANTS JEHA
                                   9              v.                                          AND LEONARD
                                  10     GREG LEONARD, et al.,                                Re: Dkt. No. 121
                                  11                     Defendants.

                                  12           On October 11, 2019, Plaintiff Gerald Len Cooley and Defendants William Jeha and Greg
Northern District of California
 United States District Court




                                  13   Leonard filed a joint letter pertaining to the sufficiency of Defendants’ responses to Plaintiff’s
                                  14   Requests for Production of Documents Nos. 1 and 3. (Joint Letter, Dkt. No. 121.)
                                  15           Upon review of the joint letter, and for the reasons set forth below, the Court denies
                                  16   Plaintiff’s request to compel supplemental responses.
                                  17           1. Request for Production No. 1
                                  18           Request No. 1 seeks documents pertaining to Plaintiff’s involvement in the murder
                                  19   investigation, including any investigative reports. (Joint Letter at 2.) Plaintiff argues that
                                  20   Defendants’ responses are deficient because they failed to produce Defendant Darryl Holcombe’s
                                  21   written report and analysis of the cellphone GPS location data that Defendant Jeha relied upon in
                                  22   his affidavit supporting the warrant issued for Plaintiff’s arrest. (Joint Letter at 1.)
                                  23           In response, Defendants explain that “reported” was used in the affidavit as a synonym for
                                  24   “told” or “relayed”—rather than a separate, written report—and that all documents pertaining to
                                  25   Holcombe’s analyses of the phone records have been produced. (Joint Letter at 3.)
                                  26           Additionally, Plaintiff argues that Defendants engaged in spoliation of email evidence that
                                  27   should have been subject to a litigation hold. (Joint Letter at 2.) This dispute is the subject of the
                                  28   pending motion for sanctions, and will be addressed in respect to that motion.
                                   1           Since the Court cannot require Defendants to produce documents that do not exist,

                                   2   Plaintiff’s request to compel supplemental responses to Request No. 1 is denied.

                                   3           2. Request for Production No. 3

                                   4           Request No. 3 seeks:

                                   5                   any and all digital cellphone data including in and out going phone
                                                       calls, text messages, GPS location data, deleted pictures, encrypted
                                   6                   messages, that were obtained and used in the course of the
                                                       investigation of Plaintiff Gerald Len Cooley Jr. as the accessor of
                                   7                   Larry Griffin in connection of the murder of Courtney Brown that
                                                       points to Plaintiff’s involvement or involvement is said murder, prior
                                   8                   to the submission of the warrant application to Contra Costa County
                                                       Superior Court Judge Lewis A. Davis by retired Walnut Creek Police
                                   9                   Detective William Jeha on September 22, 2016.
                                  10   (Joint Letter at 4)(emphasis omitted.)

                                  11           During the parties’ meet and confer, Plaintiff complained that the production did not

                                  12   include the GPS location data for Larry Griffin’s phone, specifically the latitude and longitude of
Northern District of California
 United States District Court




                                  13   the GPS coordinates. (Joint Letter at 4.) Defendants maintain their objections that the request was

                                  14   vague and compound and that they did not have to respond to new, informal requests via email. Id.

                                  15   at 5.1 Regardless, Defendants said that they would look into the issue, and the County produced

                                  16   the T-Mobile phone records for Larry Griffin, which were received by Plaintiff on October 8,

                                  17   2019. Id.

                                  18           Defendants contend that this supplemental production resolves the pending dispute, and

                                  19   that Plaintiff’s demand that the parties submit the instant joint letter is frivolous. (Joint Letter at 5.)

                                  20   The Court agrees.

                                  21           Accordingly, Plaintiff’s request to compel supplemental responses to Request No. 3 is

                                  22   denied. Plaintiff is advised to refrain from demanding that joint letters be filed when the parties

                                  23   are able to resolve discovery disputes informally, because that unnecessarily burdens the Court.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 6, 2019                                 __________________________________
                                                                                               KANDIS A. WESTMORE
                                  26                                                           United States Magistrate Judge
                                  27
                                       1
                                  28    Defendants are reminded that Plaintiff is permitted to narrow the scope of his request within the
                                       parameters of the meet and confer process.
                                                                                        2
